Citation Nr: 1308503	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-41 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a waiver of overpayment for Montgomery GI Bill (MGIB) benefits in the amount of $2,575.95.

2.  Entitlement to a waiver of overpayment for the advance payment of $3,000 for educational benefits.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1989 to May 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2010 administrative decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he is entitled to a waiver of the debt due to financial hardship.  For the reasons discussed below, the Board believes the issue must be remanded for further evidentiary development.

The appellant has asserted that recovery of the debt would result in financial hardship.  Recovery of indebtedness may be waived when the evidence establishes that recovery of the compensation benefits would be against equity and good conscience.  38 C.F.R. § 1.965(a).  In July 2010, the appellant submitted a Financial Status Report indicating he had total monthly expenses of $1205.  The expenses included $505 of monthly payments on debt to a bank.  The appellant reported that he had income of $1291.  In a July 2010 denial of the appellant's waiver, the Committee noted that the appellant's financial hardship appeared to be temporary in nature.  In a Financial Status Report received in May 2011, the appellant indicated that he had total monthly expenses of $1400 and a total monthly net income of $1200.  The monthly expenses included $300 for a car.  The May 2011 Financial Status Report indicated that the appellant's expenses exceeded his income, unlike in July 2010.  A December 2012 letter to the appellant from VA reflects that he had no income and payments of $534 a month from VA and $826 from Social Security, higher than the amounts listed in the May 2011 Financial Status Report.  It is also not clear from the evidence of record whether the appellant was still a student.  The Board believes that a report of the appellant's current financial status is necessary to make a fully informed decision as to whether a financial hardship currently exists, warranting a waiver of recovery of overpayment. 

Additionally, the Board finds that the claims file contains new evidence that has not been reviewed by the Agency of Original Jurisdiction (AOJ).  In September 2010, a statement of the case was issued with respect to the denial of the appellant's claims.  As noted above, the Financial Status Report received in May 2011 reflects that the appellant's monthly expenses have increased  and exceeded his total monthly net income.  This evidence was not considered by the AOJ in the statement of the case.  The appellant's Virtual VA claims file also contains evidence dated after the statement of the case.  Therefore, a supplemental statement of the case that includes consideration of this new evidence should be issued to the appellant.  See 38 C.F.R. § 19.31.     

Finally, the claims file does not appear to include copies of the initial letters informing the appellant of the overpayment of benefits.  The claims file has copies of the first demand letters which reference a previous letter.  To ensure the file is complete, on remand an attempt should be made to obtain copies of the initial notice letter.

Accordingly, the case is REMANDED for the following action:


1.  Obtain copies of the letters initially sent to the appellant notifying him of the overpayment of benefits.  If the letters cannot be obtained, the claims folder must indicate this fact.

2.  Send the appellant another Financial Status Report (VA Form 5655) and provide him the opportunity to complete and return the form.  In the transmittal letter, the appellant should be asked to clarify whether he is still a full-time student.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to a waiver of overpayment for MGIB benefits in the amount of $2,575.95 and a waiver of overpayment for the advance payment of $3,000, including consideration of all the evidence added to the claims file (including the Virtual VA claims file) since the September 2010 statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



